Case 8:18-cr-00140-JLS Pacument Tote ESI OHA et coset of 1 Page ID #:1781

CENTRAL DISTRICT OF CALIFORNIA

Case No. SACR 18-00140-JLS

CRIMINAL MINUTES — TRIAL

Date July 29, 2021

 

Present: The Honorable

 

JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

 

 

 

 

 

 

Interpreter None
Melissa Kunig Deborah Parker Joseph McNally; Jeff Mitchell
Denuty Clerk Court Renarter/Recarder Assistant TTS Attorney
U.S.A. v. Defendant(s): Present Cust. Bond Attorneys for Defendants: Present App. Ret.
Michael Artan xX xX
Serge Obukhoff xX x Glen Jonas x x
Day COURT TRIAL 3* ~=Day JURY TRIAL Death Penalty Phase
One day trial; Begun (1* day); X = Held & continued; Completed by jury verdict/submitted to court.

The Jury is impaneled and sworn.

Opening statements made

 

Witnesses called, sworn and testified.

 

 

 

 

 

 

xX
__X__ Exhibits identified _X_ Exhibits admitted
Government rests. Defendant(s) rest.
Motion for mistrial by is granted denied submitted
Motion for judgment of acquittal (FRCrP 29) is granted denied submitted
Closing arguments made Court instructs jury Bailiff sworn
Clerk reviewed admitted exhibits with counsel to be submitted to the Jury/Court for deliberations/findings.
Alternates excused Jury retires to deliberate Jury resumes deliberations
Finding by Court as follows: Jury Verdict as follows:
Dft # Guilty on count(s) Not Guilty on count(s)
Jury polled Polling waived
Filed Witness & Exhibit lists Filed Jury notes Filed Jury Instructions Filed Jury Verdict

Dft #

Dft # remanded to custody.

 

Bond exonerated as to Dft #

X Case continued to

 

Referred to Probation Office for Investigation & Report and continued to

 

August 2, 2021 at 9:00 am

 

for sentencing.

Dft # released from custody.

issd.

Remand/Release#

for further trial/further jury deliberation.

 

X Other:

CR-78 (10/08)

5 : 40
mku

 

Initials of Deputy Clerk

 

CRIMINAL MINUTES - TRIAL Page 1 of 1
